Mr. Justice Paxsoít
delivered the opinion of the court,
In Allegheny County Home’s Appeal, ante 77, it was held that, “ if the title fairly gives notice of the subject of the act so as reasonably to lead to an inquiry into the body of the bill, it is all that is necessary.” Applying this rule to the case before us, we do not regard the acts referred to ás offending against the Constitution because their subject is not clearly set forth in their titles. One of said acts is entitled “ A supplement,” and the other “ A further supplement to an act entitled ‘ An act to incorporate the State Line and Juniata Railroad.’ ” An examination of the said supplements discloses the fact that all the legislation contained therein relates to the State Line and Juniata Railroad. The true rule is, that where the legislation in the supplement is germane to the subject of the original bill, the object of such supplement is sufficiently expressed in the title. This is not inconsistent with the former rulings of this court as contained in Blood v. Mercelliot, 3 P. F. Smith 391; In re Church St., 4 Id. 353; Commonwealth v. Green, 8 Id. 226; Yeager v. Weaver, 14 Id. 427; Dorsey’s Appeal, 22 Id. 192; Union Passenger Railway Appeals, Leg. Int. 1872, p. 380; nor with the decisions in several other states, as collected in Sedgwick oji the Construction of Statutory and Constitutional Law, in the edition of 1874, pp. 517-30. The amendment to the late Constitution, under which this question arises, section 8 of article 11, was adopted in 1864. An examination of the Pamphlet Laws since that time discloses the fact that one hundred and thirteen “supplements,” and “further supplements ” to railroad charters have been passed. Embracing other corporations, there are about fourteen hundred. This is important, not only as showing the extent of the interests to be affected by our decision, but also as exhibiting the uniform construction placed upon this section by the legislative and executive depart-*432merits of the government. While we are not bound by their construction, it is nevertheless entitled to weight, and should always be treated with respect. In view of this unbroken current of legislation, we are constrained so to treat this question as not to obliterate from our statute book a large number of acts under which important and costly improvements have been commenced, and rights have become vested. The construction now claimed for this clause of the Constitution, if adopted by this court, would unsettle the business of the state to an extent beyond the capacity of any one to define. That we are not bound to do so is sufficiently clear both upon reason and authority.
The decree is reversed, and the bill dismissed with costs.